 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARBOR POINTE, LLC,                                No. 2:20-cv-00115-KJM-AC
12                       Plaintiff,
13           v.                                         ORDER
14    LINDA STRONG,
15                       Defendant.
16

17

18                  On January 15, 2020, defendant Linda Strong, proceeding pro se, removed this

19   unlawful detainer action from Sacramento County Superior Court. ECF No. 1. Strong also filed

20   a motion to proceed in forma pauperis. ECF No. 2. As explained below, the court REMANDS

21   the case to the Sacramento Superior Court and DENIES as moot defendant’s motion to proceed in

22   forma pauperis.

23   I.     SUBJECT MATTER JURISDICTION

24          A.      Legal Standard

25                  When a case “of which the district courts of the United States have original

26   jurisdiction” is initially brought in state court, a defendant may remove it to federal court. 28

27   U.S.C. § 1441(a). There are two primary bases for federal subject matter jurisdiction: (1) federal

28
                                                        1
 1   question jurisdiction under 28 U.S.C. § 1331, and (2) diversity jurisdiction under 28 U.S.C.
 2   § 1332.
 3                   Under § 1331, district courts have federal question jurisdiction over “all civil
 4   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
 5   Under the longstanding well-pleaded complaint rule, a suit “arises under” federal law “only when
 6   the plaintiff’s statement of his own cause of action shows that it is based upon [federal law].”
 7   Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). Federal question jurisdiction
 8   cannot rest upon an actual or anticipated defense or counterclaim. Vaden v. Discover Bank, 556
 9   U.S. 49, 60 (2009).
10                   Under § 1332, district courts have diversity-of-citizenship jurisdiction where the
11   amount in controversy exceeds $75,000 and the parties are in complete diversity. 28 U.S.C.
12   § 1332. “Where it is not facially evident from the complaint that more than $75,000 is in
13   controversy, the removing party must prove, by a preponderance of the evidence, that the amount
14   in controversy meets the jurisdictional threshold.” Matheson v. Progressive Specialty Ins. Co.,
15   319 F.3d 1089, 1090 (9th Cir. 2003) (per curiam).
16                   A federal district court may remand a case sua sponte where a defendant has not
17   established federal jurisdiction. See 28 U.S.C. § 1447(c) (“If at any time before final judgment it
18   appears that the district court lacks subject matter jurisdiction, the case shall be remanded . . . .”);
19   Enrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988) (citing Wilson v. Republic
20   Iron & Steel Co., 257 U.S. 92, 97 (1921)).
21           B.      Discussion
22                   Strong’s Notice of Removal asserts the court has jurisdiction under 28 U.S.C.
23   § 1331 because “the complaint alleges non-payment of rents which is an out an [sic] out
24   falsehood and t5he [sic] complaint was filed in retaliation for Defendant exercising her
25   constitutional rights to petition the government for redress of grievances[.]” Not. of Removal ¶ 3,
26   ECF No. 1. The complaint plaintiff filed in state court asserts only a claim for unlawful detainer,
27   which is a matter of state law. See Not. of Removal at 8.
28
                                                         2
 1                     As explained above, Strong’s answer or counterclaim cannot serve as the basis for
 2   federal question jurisdiction. Vaden, 556 U.S. at 60. Plaintiff is the master of the complaint and
 3   may, as here, “avoid federal jurisdiction by pleading solely state-law claims.” Valles v. Ivy Hill
 4   Corp., 410 F.3d 1071, 1075 (9th Cir. 2005). Because plaintiff’s complaint is not based upon
 5   federal law, the court does not have federal question jurisdiction over the action.
 6                     Neither does the court appear to have diversity jurisdiction. Plaintiff’s complaint
 7   seeks “restitution” of the premises, costs and reasonable attorney’s fees, past-due rent of
 8   $1,535.00, forfeiture of the lease agreement, and damages of $51.17 per day for each day from
 9   October 31, 2019 until possession of the premises is obtained. Not. of Removal at 9. Because
10   these damages are not likely to total more than $75,000, and Strong has provided no other
11   evidence or allegations as to the amount in controversy, the court cannot exercise diversity
12   jurisdiction over the action.
13                     Accordingly, the court REMANDS the case to Sacramento County Superior Court.
14   See 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the district court
15   lacks subject matter jurisdiction, the case shall be remanded . . . .”).
16   II.     REQUEST TO PROCEED IN FORMA PAUPERIS
17                     For the foregoing reasons, the court has determined sua sponte that it appears to
18   lack subject matter jurisdiction, and thus remands the case to the Sacramento County Superior
19   Court. Cf. Matheson, 319 F.3d at 1090 (“Where doubt regarding the right to removal exists, a
20   case should be remanded to state court.”). As a result, defendant’s motion for in forma pauperis
21   status is moot.
22   III.    CONCLUSION
23                     For the foregoing reasons, this action is REMANDED to Sacramento County
24   Superior Court, and defendant’s motion to proceed in forma pauperis is DENIED as moot.
25                     IT IS SO ORDERED.
26    DATED: January 21, 2020.
27

28
                                                          3
